UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 99-6984



In Re: LEONARD EDWIN THOMAS,

                                                            Petitioner.




         On Petition for Writ of Mandamus.       (CR-96-381)


Submitted:   August 31, 1999                 Decided:   October 5, 1999


Before LUTTIG and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leonard Edwin Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Edwin Thomas petitions the court for a writ of man-

damus seeking to compel the District Court for the District of

Maryland to act on his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   Review of the district court’s docket sheet reveals

that the district court denied Thomas’ motion on August 17, 1999.

We therefore grant Thomas’ motion to proceed in forma pauperis, but

deny his petition for mandamus as moot.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                 2